Robert Dudley was indicted for the murder of Elijah Crawford, by cutting him with a knife, was convicted of murder in the first degree, and his punishment fixed at death.
The appeal is upon the record without a bill of exceptions. On consideration of the record, no error appears.
The judgment is therefore affirmed.
The date fixed for the execution of the sentence of the law having passed, it is ordered and adjudged that Friday, the 21st day of February, 1936, be, and the same is, fixed as the date upon which the sentence will be executed as provided by law.
Affirmed.
All the Justices concur, except ANDERSON, C. J., not sitting.